           Case 2:20-cv-01675-APG-BNW Document 3 Filed 10/27/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JOSEPH RYAN POBLETE,                                     Case No.: 2:20-cv-01675-APG-BNW

 4          Petitioner
                                                                            Order
 5 v.

 6 UNITED STATES OF AMERICA,

 7          Respondent

 8         Petitioner Joseph Ryan Poblete has submitted what he has styled as a pro se petition for

 9 writ of habeas corpus, pursuant to 28 U.S.C. § 2241 (ECF No. 1-1). His filing suffers from

10 several defects. First, he has failed to include either the $5.00 filing fee or a fully completed

11 application to proceed in forma pauperis. Local Rule LSR 1-2. Second, while Poblete uses the §

12 2241 form, he does not set forth any claims for which federal habeas relief may be granted. This

13 court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

14 pursuant to the judgment of a State court only on the ground that he is in custody in violation of

15 the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). But Poblete, who

16 appears to be a state pretrial detainee, states that he seeks new appointed counsel for his state-

17 court proceedings. As he has not submitted a petition setting forth any habeas claims, this action

18 is dismissed without prejudice.

19         I THEREFORE ORDER that the Clerk detach and file the petition (ECF No. 1-1).

20         I FURTHER ORDER that the petition is DISMISSED without prejudice as set forth in

21 this order.

22

23
     Case 2:20-cv-01675-APG-BNW Document 3 Filed 10/27/20 Page 2 of 2




 1   I FURTHER ORDER that a certificate of appealability is DENIED.

 2   I FURTHER ORDER that the Clerk enter judgment accordingly and close this case.

 3         Dated: October 27, 2020

 4                                                _________________________________
                                                  U.S. District Judge Andrew P. Gordon
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                          2
